Citation Nr: 1402092	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  13-21 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for glioblastoma multiforme (brain tumor).

2. Entitlement to service connection for tonic-clonic seizures, to include as secondary to glioblastoma multiforme.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to July 1994 and from June 1997 to February 2004.  He served in the Southwest Asia Theater from August 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1. The Veteran's glioblastoma is causally related to exposure to neurotoxins during service.

2. The Veteran's tonic-clonic seizures are caused by his glioblastoma.


CONCLUSIONS OF LAW

1. The criteria for service connection for glioblastoma have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2013).

2. The criteria for service connection for tonic-clonic seizures, as secondary to glioblastoma, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decision herein to grant service connection for glioblastoma and tonic-clonic seizures is a full grant of the benefits sought on appeal, no further action is necessary to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

I. Glioblastoma

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  To establish entitlement to service-connection, evidence must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).

The Board finds all the necessary elements are met, and service connection is merited for glioblastoma.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Board finds the Veteran competent and credible to provide reports of events that occurred during service; he has been consistent throughout the claims process.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).      

First, the Veteran has glioblastoma, or a brain tumor.  He was diagnosed with glioblastoma in December 2008.  See Pathology Report December 2008; Letter from Dr MH August 2013.  

Next, affording the benefit of the doubt, the Veteran was exposed to neurotoxins and other chemicals during service.  A review of the service personnel records reflect that he served with the 3rd Battalion, 5th Special Forces Group (A) during his deployment to Southwest Asia from August 1990 to April 1991.  Information from the Department of Defense shows that the Headquarters of the 5th Special Forces Group was within the area at risk of exposure to Sarin gas during the Khamisiyah demolition in March 10-13, 1991.  The Veteran reports being exposed to the Khamisiyah demolition, but no service records state that he was at the Headquarters in early March 1991.  See Claim February 2009.  His statement, along with the fact that he was assigned to and stationed with a unit headquartered within the area exposed to the event suggest that he was, in fact, exposed to the event in question.  See Pentecost v. Principi, 16 Vet. App. 124, 128 (2002). 

The preponderance of the evidence suggests that the Veteran's glioblastoma was causally connected to his exposure to neurotoxins during service.  The Veteran's private physicians and the VA examiner cite a study that found that veterans in proximity to the Khamisiyah demolitions have died from brain cancer at twice the rate of other Gulf War veterans.  See Letter from Dr. EP March 2010; VA Examination April 2009 (citing "Gulf War Illnesses and the Health of Gulf War Veterans Scientific Findings and Recommendations," November 2008).  Further, one of the Veteran's treating physicians, Dr. NTR, opined that the Veteran's tumor is very likely related to his service in the Gulf War in 1991.  See Letter from Dr. NTR August 2013.  Dr. NTR cites an article in the American Journal of Public Health that found the rate of brain tumors in solders exposed to the Khamisiyah demolition is twice the expected rate or higher.  See id.  Further, Drs. PF, EP, and MH suggest that the Veteran's tumor is due to unusual causes because this form of cancer is rare and generally develops in people in their sixties, about 20 years older than the Veteran was when diagnosed.  See August 2013 Letters.  

The VA examiner concluded that there was not enough supportive research to state that exposure to chemicals in the Persian Gulf area caused the Veteran's brain cancer.  However, the VA examiner also cited the Gulf War Illness study as a source of reliable research.  In light of the other opinions, the evidence is deemed to be at least in equipoise as to whether there is a causal connection between the Veteran's glioblastoma and exposure to neurotoxins during service.       

Therefore, all the elements of service connection have been established for the Veteran's glioblastoma.  See 38 C.F.R. § 3.303.

Although the Veteran served in the Southwest Asia Theater during the Persian Gulf War, the grant of service connection under a direct theory makes application of section 3.317 unnecessary.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

II. Tonic-clonic Seizures

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc). 

The Board finds that the evidence establishes all the necessary elements, and service connection is merited for seizures, as secondary to glioblastoma.  See 38 C.F.R. §§ 3.303, 3.310.

The Veteran has tonic-clonic seizures currently.  He has a history of seizures and has been treated for them since 2008.  See Letter from Dr. NTR August 2013.  He has been service-connected for glioblastoma in this decision.  

Additionally, the Veteran's seizures are caused by his glioblastoma.  Indeed, Dr. NTR stated that the Veteran's seizures are caused by a grade 4 Astrocytoma, or glioblastoma multiforme.  See Letter from Dr. NTR August 2013.

In summary, the criteria for service connection for glioblastoma and tonic-clonic seizures, as secondary to glioblastoma, have been met.  See 38 C.F.R. §§ 3.303, 3.310.  The Veteran was afforded the benefit of the doubt in granting his claims.  See 38 C.F.R. § 3.102    


ORDER

Service connection for glioblastoma is granted, subject to governing criteria applicable to the payment of monetary benefits. 

Service connection for tonic-clonic seizures is granted, subject to governing criteria applicable to the payment of monetary benefits.

  

____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


